





Exhibit 10.1
TREMONT MORTGAGE TRUST
FORM OF INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (this “Agreement”), effective as of [DATE] (the
“Effective Date”), by and between Tremont Mortgage Trust, a Maryland real estate
investment trust (the “Company”), and [TRUSTEE/OFFICER] (“Indemnitee”).
WHEREAS, Indemnitee has agreed to serve as a trustee and/or officer of the
Company and may, in connection therewith, be subjected to claims, suits or
proceedings arising from such service; and
WHEREAS, as an inducement to Indemnitee to continue to serve as such, the
Company has agreed to indemnify and to advance expenses and costs incurred by
Indemnitee in connection with any such claims, suits or proceedings, to the
maximum extent permitted by law as hereinafter provided; and
WHEREAS, the parties desire to set forth their agreement regarding
indemnification and advancement of expenses;
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
Section 1.Definitions.
For purposes of this Agreement:
(a)“Board” means the board of trustees of the Company.


(b)“Bylaws” means the bylaws of the Company, as they may be amended from time to
time.


(c)“Change in Control” means a change in control of the Company occurring after
the Effective Date of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar
item on any similar schedule or form) promulgated under the Securities Exchange
Act of 1934, as amended (the “Act”), whether or not the Company is then subject
to such reporting requirement; provided, however, that, without limitation, such
a Change in Control shall be deemed to have occurred if after the Effective
Date:


(i)any “person” (as such term is used in Sections 13(d) and 14(d) of the Act) is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 10% or more of
the combined voting power of all the Company’s then outstanding securities
entitled to vote generally in the election of trustees without the prior
approval of at least two-thirds of the members of the Board in office
immediately prior to such person attaining such percentage interest;


(ii)there occurs a proxy contest, or the Company is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least two-thirds of the members of the Board then in office, as a
consequence of which members of the Board in office
immediately prior to such transaction or event constitute less than a majority
of the Board thereafter; or


(iii)during any period of two consecutive years, other than as a result of an
event described in clause (c)(ii) of this Section 1, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new trustee whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the trustees then
still in office who were trustees at the beginning of such period) cease for any
reason to constitute at least a majority of the Board.


(d)“Company Status” means the status of a Person who is or was a trustee,
director, manager, officer, partner, employee, agent or fiduciary of the Company
or any of its majority owned subsidiaries and the status of a Person who, while
a trustee, director, manager, officer, partner, employee, agent or fiduciary of
the Company or any of its majority owned subsidiaries, is or was serving at the
request of the Company as a trustee, director, manager, officer, partner,


1

--------------------------------------------------------------------------------





employee, agent or fiduciary of another real estate investment trust,
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or any other Enterprise.


(e)“control” of an entity, shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
entity, whether through ownership of voting securities, by contract or
otherwise.


(f)“Declaration of Trust” means the declaration of trust (as defined in the
Maryland REIT Law) of the Company, as it may be in effect from time to time.


(g)“Disinterested Trustee” means a trustee of the Company who is not and was not
a party to the Proceeding in respect of which indemnification or advance of
Expenses is sought by Indemnitee.


(h)“Enterprise” shall mean the Company and any other real estate investment
trust, corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise that Indemnitee is or was
serving at the express written request of the Company as a trustee, director,
manager, officer, partner, employee, agent or fiduciary.


(i)“Expenses” means all expenses, including, but not limited to, all attorneys’
fees and costs, retainers, court or arbitration costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating,
participating, or being or preparing to be a witness in a Proceeding, or
responding to, or objecting to, a request to provide discovery in any
Proceeding. Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond or other appeal bond or
its equivalent.


(j)“Independent Counsel” means a law firm, or a member of a law firm, selected
by the Company and acceptable to Indemnitee, that is experienced in matters of
business law. If, within twenty (20) days after submission by Indemnitee of a
written demand for indemnification pursuant to Section 7(a) hereof, no
Independent Counsel shall have been selected and agreed to by Indemnitee, either
the Company or Indemnitee may petition a Chosen Court (as defined in Section 18)
for the appointment as Independent Counsel of a person selected by the court or
by such other person as the court shall designate, and the person so appointed
shall act as Independent Counsel hereunder.


(k)“MGCL” means the Maryland General Corporation Law.


(l)“Maryland REIT Law” means Title 8 of the Corporations and Associations
Article of the Annotated Code of Maryland.


(m)“Person” means an individual, a corporation, a general or limited
partnership, an association, a limited liability company, a governmental entity,
a trust, a joint venture, a joint stock company or another entity or
organization.


(n)“Proceeding” means any threatened, pending or completed claim, demand,
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other proceeding, whether
civil, criminal, administrative or investigative (including on appeal), whether
or not by or in the right of the Company, except one initiated by an Indemnitee
pursuant to Section 9.


Section 2.Indemnification - General. The Company shall indemnify, and advance
Expenses to, Indemnitee (a) as provided in this Agreement and (b) otherwise to
the maximum extent permitted by Maryland law in effect on the Effective Date and
as amended from time to time; provided, however, that no change in Maryland law
shall have the effect of reducing the benefits available to Indemnitee hereunder
based on Maryland law as in effect on the Effective Date. The rights of
Indemnitee provided in this Section 2 shall include, without limitation, the
rights set forth in the other sections of this Agreement, including any
additional indemnification permitted by Section 2-418(g) of the MGCL, as
applicable to a Maryland real estate investment trust by virtue of Section
8-301(15) of the Maryland REIT Law.


Section 3.Proceedings Other Than Derivative Proceedings by or in the Right of
the Company. Indemnitee shall be entitled to the rights of indemnification
provided in this Section 3 if, by reason of Indemnitee’s Company Status,


2

--------------------------------------------------------------------------------





Indemnitee is, or is threatened to be, made a party to any Proceeding, other
than a derivative Proceeding by or in the right of the Company (or, if
applicable, such other Enterprise at which Indemnitee is or was serving at the
request of the Company). Pursuant to this Section 3, Indemnitee shall be
indemnified against all judgments, penalties, fines and amounts paid in
settlement and all Expenses incurred by Indemnitee or on Indemnitee’s behalf in
connection with a Proceeding by reason of Indemnitee’s Company Status unless it
is finally determined that such indemnification is not permitted by the MGCL.


Section 4.Derivative Proceedings by or in the Right of the Company. Indemnitee
shall be entitled to the rights of indemnification provided in this Section 4
if, by reason of Indemnitee’s Company Status, Indemnitee is, or is threatened to
be, made a party to any derivative Proceeding brought by or in the right of the
Company (or, if applicable, such other Enterprise at which Indemnitee is or was
serving at the request of the Company). Pursuant to this Section 4, Indemnitee
shall be indemnified against all judgments, penalties, fines and amounts paid in
settlement and all Expenses incurred by Indemnitee or on Indemnitee’s behalf in
connection with such Proceeding unless it is finally determined that such
indemnification is not permitted by the MGCL.


Section 5.Indemnification for Expenses of a Party Who is Partly Successful.
Without limitation on Section 3 or Section 4, if Indemnitee is not wholly
successful in any Proceeding covered by this Agreement, but is successful, on
the merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee under this
Section 5 for all Expenses incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter, allocated on
a reasonable and proportionate basis. For purposes of this Section 5 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.


Section 6.Advancement of Expenses. The Company, without requiring a preliminary
determination of Indemnitee’s ultimate entitlement to indemnification hereunder,
shall advance all Expenses incurred by or on behalf of Indemnitee in connection
with any Proceeding in which Indemnitee may be involved, or is threatened to be
involved, including as a party, a witness or otherwise, by reason of
Indemnitee’s Company Status, within ten (10) days after the receipt by the
Company of a statement or statements from Indemnitee requesting such advance or
advances from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall be preceded or accompanied by a written
affirmation by Indemnitee of Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Company as authorized by the MGCL
has been met and a written undertaking by or on behalf of Indemnitee, in
substantially the form of Exhibit A hereto or in such other form as may be
required under applicable law as in effect at the time of the execution thereof,
to reimburse the portion of any Expenses advanced to Indemnitee relating to
claims, issues or matters in the Proceeding as to which it shall be finally
determined that the standard of conduct has not been met and which have not been
successfully resolved as described in Section 5. For the avoidance of doubt, the
Company shall advance Expenses incurred by Indemnitee or on Indemnitee’s behalf
in connection with such a Proceeding pursuant to this Section 6 until it is
finally determined that Indemnitee is not entitled to indemnification under law
in respect of such Proceeding. To the extent that Expenses advanced to
Indemnitee do not relate to a specific claim, issue or matter in the Proceeding,
such Expenses shall be allocated on a reasonable and proportionate basis. The
undertaking required by this Section 6 shall be an unlimited general obligation
by or on behalf of Indemnitee and shall be accepted without reference to
Indemnitee’s financial ability to repay such advanced Expenses and without any
requirement to post security therefor. At Indemnitee’s request, advancement of
any such Expense shall be made by the Company’s direct payment of such Expense
instead of reimbursement of Indemnitee’s payment of such Expense.


Section 7.Procedure for Determination of Entitlement to Indemnification.


(a)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written demand therefor. The Secretary of the Company shall,
promptly upon receipt of such a demand for indemnification, provide copies of
the demand to the Board.


(b)Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 7(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; or (ii) if a Change in Control shall not have occurred or if, after
a Change in Control, Indemnitee shall so request, (A) by the Board (or a duly
authorized committee thereof) by a majority vote of a quorum consisting of
Disinterested Trustees, or (B) if a quorum of the Board consisting of
Disinterested Trustees is not obtainable or, even if obtainable, such quorum of
Disinterested Trustees so directs, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee, or (C) if so
directed by a majority of the members of the Board, by the shareholders of the
Company; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Any Independent Counsel, member of the Board or


3

--------------------------------------------------------------------------------





shareholder of the Company shall act reasonably and in good faith in making a
determination regarding Indemnitee’s entitlement to indemnification under this
Agreement.


(c)The Company shall pay the fees and expenses of Independent Counsel, if one is
appointed, and shall agree to fully indemnify such Independent Counsel against
any and all expenses, claims, liabilities and damages arising out of or relating
to this Agreement or the Independent Counsel’s engagement as such pursuant
hereto.


Section 8.Presumptions and Effect of Certain Proceedings.


(a)In making a determination with respect to entitlement to indemnification
hereunder, the Person or Persons making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement. Anyone seeking
to overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.
 
(b)It shall be presumed that Indemnitee has at all times acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
Without limitation of the foregoing, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by officers of the Enterprise in the course of their duties, or on
the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Enterprise. In addition, the knowledge or actions, or failure to act, of any
trustee, director, manager, officer, partner, employee, agent or fiduciary of
the Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement.


(c)Neither the failure to make a determination pursuant to Section 7(b) as to
whether indemnification is proper in the circumstances because Indemnitee has
met any particular standard of conduct, nor an actual determination by the
Company (including by the Board or Independent Counsel) pursuant to Section 7(b)
that Indemnitee has not met such standard of conduct, shall be a defense to
Indemnitee’s claim that indemnification is proper in the circumstances or create
a presumption that Indemnitee has not met any particular standard of conduct.


(d)The termination of any Proceeding by judgment, order, settlement, conviction,
a plea of nolo contendere or its equivalent, or an entry of an order of
probation prior to judgment, shall not in and of itself adversely affect the
right of Indemnitee to indemnification or create a presumption that Indemnitee
did not meet the standard of conduct required for indemnification. The Company
acknowledges that a settlement or other disposition short of final judgment may
be successful if it permits a party to avoid expense, delay, distraction,
disruption and uncertainty. In the event that any Proceeding to which Indemnitee
is a party is resolved in any manner other than by adverse judgment against
Indemnitee (including, without limitation, settlement of such action, claim or
proceeding with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.


Section 9.Remedies of Indemnitee.


(a)If (i) a determination is made pursuant to Section 7(b) that Indemnitee is
not entitled to indemnification under this Agreement, (ii) advance of Expenses
is not timely made pursuant to Section 6, (iii) no determination of entitlement
to indemnification shall have been made pursuant to Section 7(b) within thirty
(30) days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made pursuant to Section 5 within ten (10)
days after receipt by the Company of a written request therefor, or (v) payment
of indemnification is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification, Indemnitee shall (A)
unless the Company demands arbitration as provided by Section 17, be entitled to
an adjudication in a Chosen Court or (B) be entitled to seek an award in
arbitration as provided by Section 17, in each case of Indemnitee’s entitlement
to such indemnification or advance of Expenses.


(b)In any judicial proceeding or arbitration commenced pursuant to this Section
9, the Company shall have the burden of proving that Indemnitee is not entitled
to indemnification or advance of Expenses, as the case may be. In the event that
a determination shall have been made pursuant to Section 7(b) that Indemnitee is
not entitled to indemnification, any judicial proceeding or arbitration
commenced pursuant to this Section 9 shall be conducted in all respects as a de
novo trial on the merits, and Indemnitee shall not be prejudiced by reason of
the adverse determination under Section 7(b).


4

--------------------------------------------------------------------------------







(c)If a determination shall have been made pursuant to Section 7(b) that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 9, absent a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the demand for indemnification.


(d)In the event that Indemnitee, pursuant to this Section 9, seeks a judicial
adjudication of or an award in arbitration as provided by Section 17 to enforce
Indemnitee’s rights under, or to recover damages for breach of, this Agreement
by the Company, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall indemnify
Indemnitee against any and all Expenses incurred by Indemnitee in such judicial
adjudication or arbitration and, if requested by Indemnitee, the Company shall
(within ten (10) days after receipt by the Company of a written demand therefor)
advance, to the extent not prohibited by law, any and all such Expenses.


(e)The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 9 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such judicial proceeding or arbitration that the Company is
bound by all the provisions of this Agreement.


(f)To the extent requested by Indemnitee and approved by the Board, the Company
may at any time and from time to time provide security to Indemnitee for the
Company’s obligations hereunder through an irrevocable bank line of credit,
funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
Indemnitee.


(g)Interest shall be paid by the Company to Indemnitee at the maximum rate
allowed to be charged for judgments under the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland for amounts which the Company pays or
is obligated to pay for the period (i) commencing with either the tenth (10th)
day after the date on which the Company was requested to advance Expenses in
accordance with Section 6 of this Agreement or the thirtieth (30th) day after
the date on which the Company was requested to make the determination of
entitlement to indemnification under Section 7(b) of this Agreement, as
applicable, and (ii) ending on the date such payment is made to Indemnitee by
the Company.


Section 10.Defense of the Underlying Proceeding.


(a)Indemnitee shall notify the Company promptly upon being served with or
receiving any summons, citation, subpoena, complaint, indictment, information,
notice, request or other document relating to any Proceeding which may result in
the right to indemnification or the advance of Expenses hereunder; provided,
however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the Company’s ability to defend in such Proceeding or to obtain proceeds
under any insurance policy is materially and adversely prejudiced thereby, and
then only to the extent the Company is thereby actually so prejudiced.


(b)Subject to the provisions of the last sentence of this Section 10(b) and of
Section 10(c) below, the Company shall have the right to defend Indemnitee in
any Proceeding which may give rise to indemnification hereunder; provided,
however, that the Company shall notify Indemnitee of any such decision to defend
within fifteen (15) days following receipt of notice of any such Proceeding
under Section 10(a) above, and the counsel selected by the Company shall be
reasonably satisfactory to Indemnitee. The Company shall not, without the prior
written consent of Indemnitee, consent to the entry of any judgment against
Indemnitee or enter into any settlement or compromise which (i) includes an
admission of fault of Indemnitee, (ii) does not include, as an unconditional
term thereof, the full release of Indemnitee from all liability in respect of
such Proceeding, which release shall be in form and substance reasonably
satisfactory to Indemnitee or (iii) has the actual or purported effect of
extinguishing, limiting or impairing Indemnitee’s rights hereunder. This Section
10(b) shall not apply to a Proceeding brought by Indemnitee under Section 9
above or Section 15.


(c)Notwithstanding the provisions of Section 10(b), if in a Proceeding to which
Indemnitee is a party by reason of Indemnitee’s Company Status, (i) Indemnitee
reasonably concludes, based upon an opinion of counsel approved by the Company,
which approval shall not be unreasonably withheld, that Indemnitee may have
separate defenses or counterclaims to assert with respect to any issue which may
not be consistent with other defendants in such Proceeding, (ii) Indemnitee
reasonably concludes, based upon an opinion of counsel approved by the Company,
which approval shall not be unreasonably withheld, that an actual or apparent
conflict of interest or potential conflict of interest exists between Indemnitee
and the Company, or (iii) the Company fails to assume the defense of such
Proceeding in a timely manner, Indemnitee shall be entitled to be represented by
separate legal counsel of Indemnitee’s choice, subject to the prior approval of
the Company, which


5

--------------------------------------------------------------------------------





shall not be unreasonably withheld, at the expense of the Company. In addition,
if the Company fails to comply with any of its obligations under this Agreement
or in the event that the Company or any other Person takes any action to declare
this Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee’s
choice, at the expense of the Company (subject to Section 9(d)), to represent
Indemnitee in connection with any such matter.


Section 11.Liability Insurance.


(a)To the extent the Company maintains an insurance policy or policies providing
liability insurance for any of its trustees or officers, Indemnitee shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any Company trustee or officer
during Indemnitee’s tenure as a trustee or officer and, following a termination
of Indemnitee’s service in connection with a Change in Control, for a period of
six (6) years thereafter.
(b)If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company has directors’ and officers’ liability insurance in effect,
the Company shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.


(c)In the event of any payment by the Company under this Agreement the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee with respect to any insurance policy. Indemnitee shall
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights in accordance with the terms of such insurance policy. The Company shall
pay or reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.


Section 12.Non-Exclusivity; Survival of Rights.


(a)The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Declaration of Trust or
the Bylaws, any agreement or a resolution of the shareholders entitled to vote
generally in the election of trustees or of the Board, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in Indemnitee’s Company Status
prior to such amendment, alteration or repeal. To the extent that a change in
the Maryland REIT Law or the MGCL permits greater indemnification than would be
afforded currently under the Declaration of Trust, Bylaws and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.


(b)The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable or payable or reimbursable as Expenses hereunder
if and to the extent that Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.


Section 13.Binding Effect.


(a) The indemnification and advance of Expenses provided by, or granted pursuant
to, this Agreement shall be binding upon and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a trustee, director, manager, officer,
partner, employee, agent or fiduciary of the Company or a trustee, director,
manager, officer, partner, employee, agent or fiduciary of another Enterprise
which such Person is or was serving at the request of the Company, and shall
inure to the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs,
devisees, executors and administrators and other legal representatives.
(b)Any successor of the Company (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part of,
the business or assets of the Company shall be automatically deemed to have
assumed and agreed to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place, provided that no such assumption shall relieve the Company of its
obligations hereunder. To the extent required by applicable law to give effect
to the foregoing


6

--------------------------------------------------------------------------------





sentence and to the extent requested by Indemnitee, the Company shall require
and cause any such successor to expressly assume and agree to perform this
Agreement by written agreement in form and substance satisfactory to Indemnitee.


Section 14.Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; and (b) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.


Section 15.Limitation and Exception to Right of Indemnification or Advance of
Expenses. Notwithstanding any other provision of this Agreement, (a) any
indemnification or advance of Expenses to which Indemnitee is otherwise entitled
under the terms of this Agreement shall be made only to the extent such
indemnification or advance of Expenses does not conflict with applicable
Maryland law and (b) Indemnitee shall not be entitled to indemnification or
advance of Expenses under this Agreement with respect to any Proceeding brought
by Indemnitee, unless (i) the Proceeding is brought to enforce rights under this
Agreement, the Declaration of Trust, the Bylaws, liability insurance policy or
policies, if any, or otherwise or (ii) the Declaration of Trust, the Bylaws, a
resolution of the shareholders entitled to vote generally in the election of
trustees or of the Board or an agreement approved by the Board to which the
Company is a party expressly provides otherwise. Notwithstanding any other
provision of this Agreement, a court of appropriate jurisdiction, upon
application of Indemnitee and such notice as the court shall require, may order
indemnification of Indemnitee by the Company in the following circumstances: (a)
if such court determines that Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or (b) if such court determines that Indemnitee is fairly and
reasonably entitled to indemnification in view of all the relevant
circumstances, whether or not Indemnitee (i) has met the standard of conduct set
forth in Section 2-418(b) of the MGCL or (ii) has been adjudged liable for
receipt of an improper personal benefit under Section 2-418(c) of the MGCL, the
court may order such indemnification as the court shall deem proper without
regard to any limitation on such court-ordered indemnification contemplated by
Section 2-418(d)(2)(ii) of the MGCL.


Section 16.Specific Performance, Etc. The parties hereto recognize that if any
provision of this Agreement is violated by the Company, Indemnitee may be
without an adequate remedy at law. Accordingly, in the event of any such
violation, Indemnitee shall be entitled, if Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as Indemnitee may elect to pursue.


Section 17.Arbitration.


(a)Any disputes, claims or controversies regarding Indemnitee’s entitlement to
indemnification or advancement of Expenses hereunder or otherwise arising out of
or relating to this Agreement, including any disputes, claims or controversies
brought by or on behalf of a party hereto or any holder of equity interests
(which, for purposes of this Section 17, shall mean any holder of record or any
beneficial owner of equity interests or any former holder of record or
beneficial owner of equity interests) of a party, either on his, her or its own
behalf, on behalf of a party or on behalf of any series or class of equity
interests of a party or holders of equity interests of a party against a party
or any of their respective trustees, directors, members, officers, managers,
agents or employees, including any disputes, claims or controversies relating to
the meaning, interpretation, effect, validity, performance or enforcement of
this Agreement, including this Section 17 or the governing documents of a party
(all of which are referred to as “Disputes”), or relating in any way to such a
Dispute or Disputes, shall, on the demand of any party to such Dispute or
Disputes, be resolved through binding and final arbitration in accordance with
the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”) then in effect, except as those Rules may be modified in
this Section 17. For the avoidance of doubt, and not as a limitation, Disputes
are intended to include derivative actions against the trustees, directors,
officers or managers of a party and class actions by a holder of equity
interests against those individuals or entities and a party. For the avoidance
of doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party. For purposes of this Section 17, the term “equity
interest” shall mean (i) in respect of the Company, shares of beneficial
interest of the Company, (ii) shares of “membership interests” in an entity that
is a limited liability company, (iii) general partnership interests in an entity
that is a partnership, (iv) shares of capital stock of an entity that is a
corporation and (v) similar equity ownership interests in other entities.


(b)There shall be three (3) arbitrators. If there are only two (2) parties to
the Dispute, each party shall select one (1) arbitrator within fifteen (15) days
after receipt by respondent of a copy of the demand for arbitration. The
arbitrators may be affiliated or interested persons of the parties. If there are
more than two (2) parties to the Dispute, all


7

--------------------------------------------------------------------------------





claimants, on the one hand, and all respondents, on the other hand, shall
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one (1) arbitrator within fifteen (15) days after receipt of the
demand for arbitration. The arbitrators may be affiliated or interested persons
of the claimants or the respondents, as the case may be. If either a claimant
(or all claimants) or a respondent (or all respondents) fail(s) to timely select
an arbitrator then the party (or parties) who has selected an arbitrator may
request AAA to provide a list of three (3) proposed arbitrators in accordance
with the Rules (each of whom shall be neutral, impartial and unaffiliated with
any party) and the party (or parties) that failed to timely appoint an
arbitrator shall have ten (10) days from the date AAA provides the list to
select one (1) of the three (3) arbitrators proposed by AAA. If the party (or
parties) fail(s) to select the second (2nd) arbitrator by that time, the party
(or parties) who have appointed the first (1st) arbitrator shall then have ten
(10) days to select one (1) of the three (3) arbitrators proposed by AAA to be
the second (2nd) arbitrator; and, if he/they should fail to select the second
(2nd) arbitrator by such time, AAA shall select, within fifteen (15) days
thereafter, one (1) of the three (3) arbitrators it had proposed as the second
(2nd) arbitrator. The two (2) arbitrators so appointed shall jointly appoint the
third (3rd) and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within fifteen (15) days of the appointment of the
second (2nd) arbitrator. If the third (3rd) arbitrator has not been appointed
within the time limit specified herein, then AAA shall provide a list of
proposed arbitrators in accordance with the Rules, and the arbitrator shall be
appointed by AAA in accordance with a listing, striking and ranking procedure,
with each party having a limited number of strikes, excluding strikes for cause.


(c)The place of arbitration shall be Boston, Massachusetts unless otherwise
agreed by the parties.


(d)There shall be only limited documentary discovery of documents directly
related to the issues in dispute, as may be ordered by the arbitrators. For the
avoidance of doubt, it is intended that there shall be no depositions and no
other discovery other than limited documentary discovery as described in the
preceding sentence.


(e)In rendering an award or decision (an “Award”), the arbitrators shall be
required to follow the laws of the State of Maryland without regard to
principles of conflicts of law. Any arbitration proceedings or award rendered
hereunder and the validity, effect and interpretation of this arbitration
agreement shall be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.
An Award shall be in writing and shall state the findings of fact and
conclusions of law on which it is based. Any monetary Award shall be made and
payable in U.S. dollars free of any tax, deduction or offset. Subject to Section
17(g), each party against which an Award assesses a monetary obligation shall
pay that obligation on or before the thirtieth (30th) day following the date of
such Award or such other date as the Award may provide.


(f)Except to the extent expressly provided by this Agreement or as otherwise
agreed by the parties thereto, each party and each Person acting or seeking to
act in a representative capacity (such Person, a “Named Representative”)
involved in a Dispute shall bear its own costs and expenses (including
attorneys’ fees), and the arbitrators shall not render an Award that would
include shifting of any such costs or expenses (including attorneys’ fees) or,
in a derivative case or class action, award any portion of a party’s award to
its attorneys, a Named Representative or any attorney of a Named Representative.
Each party (or, if there are more than two (2) parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.


(g)Notwithstanding any language to the contrary in this Agreement, an Award,
including but not limited to any interim Award, may be appealed pursuant to the
AAA’s Optional Appellate Arbitration Rules (the “Appellate Rules”). An Award
shall not be considered final until after the time for filing the notice of
appeal pursuant to the Appellate Rules has expired. Appeals must be initiated
within thirty (30) days of receipt of an Award by filing a notice of appeal with
any AAA office. Following the appeal process, the decision rendered by the
appeal tribunal may be entered in any court having jurisdiction thereof. For the
avoidance of doubt, and despite any contrary provision of the Appellate Rules,
Section 17(f) shall apply to any appeal pursuant to this Section 17 and the
appeal tribunal shall not render an Award that would include shifting of any
costs or expenses (including attorneys’ fees) of any party or Named
Representative or the payment of such costs and expenses, and all costs and
expenses of a party or Named Representative shall be its sole responsibility.


(h)Following the expiration of the time for filing the notice of appeal, or the
conclusion of the appeal process set forth in Section 17(g), an Award shall be
final and binding upon the parties thereto and shall be the sole and exclusive
remedy between those parties relating to the Dispute, including any claims,
counterclaims, issues or accounting presented to the arbitrators. Judgment upon
an Award may be entered in any court having jurisdiction. To the fullest extent
permitted by law, no application or appeal to any court of competent
jurisdiction may be made in connection with any question of law arising in the
course of arbitration or with respect to any award made except for actions
relating to enforcement of this


8

--------------------------------------------------------------------------------





agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.


(i)This Section 17 is intended to benefit and be enforceable by the parties
hereto and their respective holders of equity interests, trustees, directors,
officers, managers, agents or employees, and their respective successors and
assigns, and shall be binding upon all such parties and their respective holders
of equity interests, and be in addition to, and not in substitution for, any
other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.


Section 18.Venue. Each party hereto agrees that it shall bring any Proceeding in
respect of any claim arising out of or related to this Agreement exclusively in
the courts of the State of Maryland and the Federal courts of the United States,
in each case, located in the City of Baltimore (the “Chosen Courts”). Solely in
connection with claims arising under this Agreement, each party irrevocably and
unconditionally (i) submits to the exclusive jurisdiction of the Chosen Courts,
(ii) agrees not to commence any such Proceeding except in such courts, (iii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
Proceeding in the Chosen Courts, (iv) waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such Proceeding,
(v) agrees that service of process upon such party in any such Proceeding shall
be effective if notice is given in accordance with Section 24 and (vi) agrees to
request and/or consent to the assignment of any dispute arising out of this
Agreement or the transactions contemplated by this Agreement to the Chosen
Courts’ Business and Technology Case Management Program, or similar program.
Nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by law. A final judgment in any such
Proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS.
Notwithstanding anything herein to the contrary, if a demand for arbitration of
a Dispute is made pursuant to Section 17, this Section 18 shall not preempt
resolution of the Dispute pursuant to Section 17.


Section 19.Adverse Settlement. The Company shall not seek, nor shall it agree to
or support, or agree not to contest any settlement or other resolution of any
matter that has the actual or purported effect of extinguishing, limiting or
impairing Indemnitee’s rights hereunder, including without limitation the entry
of any bar order or other order, decree or stipulation, pursuant to 15 U.S.C. §
78u-4 (the Private Securities Litigation Reform Act), or any similar foreign,
federal or state statute, regulation, rule or law.


Section 20.Period of Limitations. To the fullest extent permitted by law, no
legal action shall be brought, and no cause of action shall be asserted, by or
on behalf of the Company or any controlled affiliate of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company or its
controlled affiliate shall be extinguished and deemed released unless asserted
by the timely filing of a legal action within such two-year period; provided,
however, if any shorter period of limitations is otherwise applicable to any
such cause of action, such shorter period shall govern.


Section 21.Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
hereto and delivered to the other party (including via facsimile or other
electronic transmission), it being understood that each party hereto need not
sign the same counterpart.


Section 22.Delivery by Electronic Transmission. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. 
At the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to the other parties.  No party hereto or to any such agreement or
instrument shall raise the use of electronic transmission by a facsimile machine
or via email to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through electronic transmission as
a defense to the formation of a contract and each such party forever waives any
such defense.


Section 23.Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be


9

--------------------------------------------------------------------------------





deemed to, or shall, constitute a waiver of any other provisions hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.


Section 24.Notices. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is accepted by the party to
whom it is given, and shall be given by being delivered at the following
addresses to the parties hereto:


(a)If to Indemnitee, to: The address set forth on the signature page hereto.


(b)If to the Company to:
Tremont Mortgage Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1634
Attn: Secretary
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
Section 25.Governing Law.
The provisions of this Agreement and any Dispute, whether in contract, tort or
otherwise, shall be governed by and construed in accordance with the laws of the
State of Maryland without regard to its conflicts of laws rules.


Section 26.Interpretation.


(a)Generally. Unless the context otherwise requires, as used in this Agreement:
(a) words defined in the singular have the parallel meaning in the plural and
vice versa; (b)”Articles,” “Sections,” and “Exhibits” refer to Articles,
Sections and Exhibits of this Agreement unless otherwise specified; and (c)
“hereto” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.


(b)Additional Interpretive Provisions. The headings in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. Any capitalized term used in any Exhibit to
this Agreement, but not otherwise defined therein, shall have the meaning as
defined in this Agreement. References to any statute shall be deemed to refer to
such statute as amended from time to time and to any rules or regulations
promulgated thereunder and any successor statute or statutory provision.
References to any agreement are to that agreement as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any Person include the successors and permitted assigns of that
Person. Reference to any agreement, document or instrument means the agreement,
document or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof, and if applicable hereof.
[Signature Page Follows]


10

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.


TREMONT MORTGAGE TRUST


By:     _________________________________
Name:    
Title:     
[INDEMNITEE]


_________________________________


Indemnitee’s Address:
[ ]
























[Signature Page to Indemnification Agreement]




11

--------------------------------------------------------------------------------






EXHIBIT A
 
FORM OF AFFIRMATION AND
UNDERTAKING TO REPAY EXPENSES ADVANCED
 
 
To the Board of Trustees of Tremont Mortgage Trust:
 
This affirmation and undertaking is being provided pursuant to that certain
Indemnification Agreement dated                             , 20 (the
“Indemnification Agreement”), by and between Tremont Mortgage Trust, a Maryland
real estate investment trust (the “Company”), and the undersigned Indemnitee,
pursuant to which I am entitled to advancement of expenses in connection with
[Description of Claims/Proceeding] (together, the “Claims”). Terms used, and not
otherwise defined, herein shall have the meanings specified in the
Indemnification Agreement.
 
I am subject to the Claims by reason of my Company Status or by reason of
alleged actions or omissions by me in such capacity. 


I hereby affirm my good faith belief that the standard of conduct necessary for
my indemnification has been met.
 
In consideration of the advancement of Expenses by the Company for attorneys’
fees and related expenses incurred by me in connection with the Claims (the
“Advanced Expenses”), I hereby agree that if, in connection with a proceeding
regarding the Claim, it is ultimately determined that I am not entitled to
indemnification under law with respect to an act or omission by me, then I shall
promptly reimburse the portion of the Advanced Expenses relating to the Claim(s)
as to which the foregoing findings have been established and which have not been
successfully resolved as described in Section 5 of the Indemnification
Agreement. To the extent that Advanced Expenses do not relate to specific
Claims, I agree that such Advanced Expenses may be allocated on a reasonable and
proportionate basis.
  
IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking to Repay
Expenses Advanced on _____________________, _____.


 
WITNESS:
 
 
 
 
 
 
 
Print name of witness
 
Print name of Indemnitee
 
 
 

 




























--------------------------------------------------------------------------------







Schedule to Exhibit 10.1
 
The following individuals are parties to Indemnification Agreements with the
Company which are substantially identical in all material respects to the
representative Indemnification Agreement filed herewith and are dated as of the
respective dates listed below.


 
 
William A. Lamkin
May 13, 2020
David M. Blackman
 
September 14, 2017
John L. Harrington
 
September 14, 2017
G. Douglas Lanois
 
September 14, 2017
Joseph L. Morea
 
September 14, 2017
Adam D. Portnoy
 
September 14, 2017




--------------------------------------------------------------------------------











